Case: 15-10282      Document: 00513370356         Page: 1    Date Filed: 02/04/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-10282                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA,                                                February 4, 2016
                                                                           Lyle W. Cayce
              Plaintiff - Appellee                                              Clerk

v.

SAMMY SUNGBUM CHANG, also known as Sung Bum Chang,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CV-1173


Before ELROD, GRAVES, and COSTA, Circuit Judges.
PER CURIAM:*
       Sammy Sungbum Chang appeals the district court’s judgment revoking
his naturalization. Chang is a native of South Korea who became a naturalized
United States citizen in 2005. The next year, Chang pleaded guilty to (1)
conspiring to provide or obtain forced labor in violation of 18 U.S.C. §§ 371 and
1589 and (2) providing and obtaining, and attempting to provide and obtain,
forced labor in violation of 18 U.S.C. §§ 1589 and 1594(a). As part of his plea


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-10282       Document: 00513370356         Page: 2     Date Filed: 02/04/2016



                                       No. 15-10282
agreement, Chang admitted that from December 2004 to April 2005—during
the time he was applying for naturalization—he “recruited and brought young
Korean women from South Korea to Dallas, Texas, to obtain and maintain
their labor and services as club hostesses” at a club Chang owned. Chang
forced the women, who were in the country illegally, to live at his residence
and work at his club to pay off their smuggling debt. 1 Chang was sentenced to
ten years’ imprisonment, and we affirmed his sentence on appeal. United
States v. Sung Bum Chang, 237 F. App’x 985 (5th Cir. 2007).
       In 2014, the government filed the instant civil suit against Chang,
seeking to revoke his naturalization under 8 U.S.C. § 1451(a) because his
naturalization was illegally procured or procured by concealment of a material
fact or by willful misrepresentation.               The district court granted the
government’s motion for judgment on the pleadings, finding that Chang had
illegally procured his naturalization because he was not a person of good moral
character at the time he was naturalized. 2 See 8 U.S.C. § 1427(a) (“No person
. . . shall be naturalized unless such applicant . . . [during the five years before
the applicant submits his application] has been and still is a person of good
moral character . . . .”); 8 C.F.R. § 316.10(b)(3) (“Unless the applicant
establishes extenuating circumstances, the applicant shall be found to lack
good moral character if, during the statutory period, the applicant . . .




       1 Although Chang did not stipulate to the number of women he forced into labor, we
noted in our opinion upholding his sentence that “[b]etween fifty and sixty women lived in
Chang’s home under similar arrangements between 2003 and 2005.” United States v. Sung
Bum Chang, 237 F. App’x 985, 986 (5th Cir. 2007).
       2 The district court did not reach the government’s second ground for denaturalization,

namely, Chang’s willful misrepresentations. It is undisputed that Chang in February 2005—
during the time he later admitted he was involved in the criminal conspiracy—signed a
naturalization form stating that he had not knowingly committed any crime for which he had
not been arrested.
                                              2
     Case: 15-10282      Document: 00513370356        Page: 3     Date Filed: 02/04/2016



                                     No. 15-10282
[c]ommitted unlawful acts that adversely reflect upon the applicant’s moral
character . . . .”).
       Chang appeals the district court’s order, arguing that: (1) the
government breached its plea agreement with Chang by pursuing his
denaturalization; (2) the district court erred by accepting documents from his
criminal case and immigration proceedings as evidence that he had illegally
obtained United States citizenship; (3) the affidavit of good cause submitted by
the government was materially defective, depriving the district court of
jurisdiction; and (4) Chang received ineffective assistance of counsel before the
district court. We review a district court’s judgment on the pleadings de novo.
Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008).
       Chang’s arguments are meritless. 3 Chang’s plea agreement expressly
states that it “does not prohibit any civil or administrative proceedings against
Chang.”      The documents from Chang’s criminal case and immigration
proceedings were properly subject to judicial notice. The affidavit of good cause
was signed under penalty of perjury and satisfied the requirements of 8 U.S.C.
§ 1451(a). Finally, Chang has not cited any authority establishing that he is
entitled to the effective assistance of counsel in a denaturalization action, nor
has he established prejudice. See Mai v. Gonzales, 473 F.3d 162, 165 (5th Cir.
2006) (to support a claim for ineffective assistance of counsel in removal
proceedings, assuming that such claim is cognizable under the Fifth
Amendment, an alien must show “that counsel’s actions were prejudicial to his
case”).
       Furthermore, Chang does not dispute that he conspired to smuggle
numerous young women into the United States and subjected them to forced


       3Because Chang did not raise in the district court his arguments regarding breach of
the plea agreement and ineffective assistance of counsel, these arguments are also
procedurally barred. Doe, 528 F.3d at 422.
                                            3
    Case: 15-10282      Document: 00513370356        Page: 4    Date Filed: 02/04/2016



                                    No. 15-10282
labor during the time that he was applying for naturalization, or that he
represented on multiple occasions during the naturalization process that he
had not committed crimes for which he had not been convicted. Under these
circumstances, we have no difficulty agreeing with the district court that
Chang’s naturalization was illegally procured because he lacked the requisite
good moral character.
      Accordingly, we AFFIRM. 4




      4After he filed this appeal, Chang was ordered removed from the United States. We
temporarily stayed his removal proceedings pending further order of the court, and we now
DENY Chang’s motion to stay.
                                           4